Citation Nr: 1727164	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a rating in excess of 10 percent for intervertebral disc syndrome (IVDS) with thoracolumbar strain.


REPRESENTATION

Veteran is represented by:  Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and  April 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge with respect to his claim to reopen service connection for migraine headaches, and a transcript of that hearing is of record.  In a March 2015 written correspondence, the Veteran withdrew his request for a hearing with respect to his claims for service connection for a cervical spine disability and an increased rating for IVDS with thoracolumbar strain.  See 38 C.F.R. § 20.704(e) (2016).

In December 2014, the Board remanded the Veteran's claim to reopen service connection for migraine headaches for further development.  The requested development was completed, and the case has been returned to the Board for    further appellate action.

The Board acknowledges that an appeal has been perfected regarding the issue of entitlement to a compensable rating for the Veteran's trauma and stressor-related disorder.  However, the record shows that the Veteran is awaiting a hearing on that issue.  As such, the Board will not accept jurisdiction over it this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The Board notes that in October 2012, service connection was granted for left   lower extremity radiculopathy, and a 10 percent rating was assigned.  As the Veteran has not appealed the rating assigned to his service-connected left lower extremity radiculopathy, that issue is not currently before the Board.  38 C.F.R. §§ 20.200, 20.302.


FINDINGS OF FACT

1.  In a May 2008 rating decision, service connection was denied for migraine headaches, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.   

2.  Evidence received since the May 2008 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for migraine headaches or raise a reasonable possibility of substantiating that claim; service personnel records associated with the claims file after the May 2008 rating decision are not relevant to the Veteran's service connection claim for migraine headaches. 

3.  A cervical spine disability was not show in service or for many years thereafter, and the most probative evidence indicates that the Veteran's current cervical spine disability is not related to service.

4.  The Veteran's service-connected IVDS with thoracolumbar strain has been manifested by forward flexion to 70 degrees at worst and muscle spasm resulting in abnormal spinal contour, with no objective evidence of incapacitating episodes or neurologic abnormalities, other than the Veteran's service-connected left lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection     for migraine headaches is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

2.  The criteria for establishing entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for a rating of 20 percent, but not higher, for IVDS with thoraco-lumbar strain have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Neither the Veteran nor his attorney has alleged any insufficiency with respect to notice.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including available service treatment records (STRs), personnel records, post-service treatment records, and VA examination reports.  The Board notes that during his hearing, the Veteran indicated that STRs associated with his claims file do not include treatment records from the time of his deployment to Southwest Asia.  

In February 2008, the RO received the Veteran's STRs that were in possession of    the National Personnel Records Center (NPRC).  In June 2015, the RO submitted another request for the Veteran's complete STRs to the NPRC and requested that the Records Management Center (RMC) conduct a search for any additional service department records from the Veteran's deployment.  Thereafter, the NPRC provided the Veteran's personnel records, but no additional STRs were located.  In July 2015, the RMC indicated that it conducted several searches of its facility, but found no additional records.  In a November 2015 letter, the Veteran was advised that no additional STRs from his deployment could be located and requested that he submit any relevant records in his possession that might support his claims.  Based on the forgoing, the Board concludes that further attempts to obtain additional STRs would be futile.  See 38 C.F.R. § 3.159(c)(1).  The Board also acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when STRs are lost      or missing. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are    lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The Veteran has not received a VA examination pursuant to his claim to reopen service connection for migraine headaches.  However, in cases involving a petition   to reopen a previously denied claim, the duty to assist does not require a medical examination or opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159 (c)(4)(iii).  Because new and material evidence has not been submitted to reopen the Veteran's claim, a VA examination or opinion is not required.

The Board acknowledges that subsequent to the Veteran's most recent VA back examination, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App.158, 170 (2016).  In this case, the VA examination report does not specify whether range of motion testing of the spine was conducted on weight-bearing or nonweight-bearing.  However, the Veteran did not report back pain on weight-bearing and denied any increased pain with climbing stairs or on the job.  Furthermore, although passive range of motion was not specifically measured, it is reasonable to assume that assisted motion would be less limiting than active motion, and therefore, the failure to measure passive motion is harmless error.  Accordingly, the Board finds that a remand for a new examination under Correia would serve no useful purpose.  See Sabonis v. Brown,       6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   

The Veteran was afforded a hearing before the Board in December 2014, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board notes that action requested in the prior remand has been undertaken.  In December 2014, the RO asked the Veteran to provide the name of his deployment unit and identify the treatment provider who treated him for headaches in 1992. As noted above, the RO attempted to obtain any additional STRs from the Veteran's deployment; however, none were located.  The RO also requested treatment records from the People's Health Center; however, they did not have any records of treatment for the Veteran.  In June 2015, the Veteran indicated that he did not have any records of such treatment in his possession.  Accordingly, the Board finds that there has      been substantial compliance with the prior remand instructions and no further      action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that     only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Reopening Service Connection for Migraine Headaches

In a May 2008 rating decision, service connection was denied for migraine headaches, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  Therefore, the May 2008 rating decision         is final.  See 38 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2016).  

In July 2009, the Veteran filed a claim to reopen service connection for migraine headaches.  A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence  can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Additionally, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider, rather than reopen, the claim.  38 C.F.R. § 3.156(c).

At the time of the May 2008 rating decision, the substantive evidence of record included all available STRs; a September 1996 VA treatment record showing a history of headaches; private treatment records from 2002 through 2008 showing treatment for headaches; statements from the Veteran's employer indicating that     he missed work on several occasions due to migraines; and statements from the Veteran indicating that his headaches began during service, that he was treated for headaches during service, and that he received treatment for headaches after service beginning in 1992.  The Veteran's claim was denied because the evidence of record did not show that the Veteran's migraine headaches were incurred in or were caused by service.  

Subsequent to the May 2008 rating decision, the record contains service personnel records, updated post-service treatment records, and the Veteran's testimony at the Board hearing in which he asserted that his migraines began during service and that he was treated for headaches during service and again after service since as early as 1992.  The Veteran's testimony during his Board hearing is essentially duplicative of statements that were already in the record at the time of the May 2008 rating decision.  Thus, it is not new evidence.  Although the Veteran's service personnel records and updated treatment records are new, they do not relate to establishing a nexus between the Veteran's migraines and service.  As such, the Board finds that the new evidence is not material, and therefore, the claim of entitlement to service connection for migraine headaches not reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board acknowledges that the Veteran's service personnel records constitute official service department records which were not associated with the claims file     at the time of the May 2008 rating decision.  However, a review of those records reveals nothing relevant to Veteran's service connection claim for migraine headaches. See AZ v. Shinseki, 731 f.3d 1303, 1311 (Fed. Cir. 2013) (noting that evidence is pertinent if it tends to prove or disprove a material fact).  Therefore, reconsideration of the Veteran's service connection claim for migraine headaches    is not warranted.  See 38 C.F.R. § 3.156(c) (a claim will be considered if additional relevant service department records are received).

      Service Connection for a Cervical Spine Disability

Service connection may be established for a disability resulting from disease            or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time           of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably           be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative disc disease of the cervical spine, cervical facet arthropathy, canal stenosis, and foraminal narrowing.  Accordingly, the first criterion for establishing service connection has been met.  

The Veteran's STRs show no treatment for or diagnosis of a cervical spine disability during service; however, the Veteran did complain of mid and upper back pain on several occasions.  In March 1988, he reported straining his back in the motor pool    and stated that he was missing a disc and that it hurt to breath. A physical examination revealed no pain on palpation, discoloration, or swelling, and the assessment was   back pain.  In May 1989, the Veteran reported pain between the shoulder blades, and the assessment was back pain.  In August 1998, the Veteran reported pain in upper thoracic spine for one week.  X-rays of the cervical spine were within normal limits.  In January 1990, the Veteran reported back pain, and x-rays revealed slight scoliosis   of the mid thoracic spine, but otherwise there were no changes compared to the August 1989 x-rays.  In September 1990, he reported back pain while performing physical training, and the assessment was muscle spasm.  On an April 1992 report of medical examination, the Veteran's spine was noted to be normal.

An August 1996 VA treatment record indicates that Veteran received a cervical spine x-ray for complaints of headaches, which revealed a normal cervical spine.  

Private treatment records from 2002 through 2008 show treatment for thoracic back pain and muscle spasms between the shoulders. 

An April 2009 VA treatment record shows a complaint of neck pain, and x-rays revealed moderate osteoarthritis of the mid portion of the cervical spine.  Private treatment records also show a September 2009 diagnosis of cervical herniation.  

A September 2012 private treatment records indicates that the Veteran reported worsening neck pain for months.  Magnetic resonance imaging (MRI) of the cervical spine revealed discogenic and facet degenerative changes, which have advanced since a previous cervical spine x-ray taken in January 2009; mild central canal stenosis resulting from prior disc herniation at C5-6; and neural foramina moderately narrowed at C5-6 and mild to moderately narrowed at C6-7.  The diagnoses were cervical degenerative disc disease, facet arthropathy, and chronic neck pain.  

In October 2012, the Veteran underwent a VA examination pursuant a service connection claim for a thoracolumbar spine disability, during which he reported falling off of two-and-a-half ton truck during service and being treated in March 1988 after a week of back pain.  

The Veteran underwent a VA cervical spine examination in March 2014, during which he reported chronic neck pain, mostly on the left side.  It was noted that     the Veteran's STRs were not available for the examiner to review; however, the examiner indicated that the August 2012 VA back examination report noted that   the Veteran reportedly fell off of a truck during service and was treated for injuries related to that fall in March 1988.  It was also noted that the record showed other complaints of mid and low back pain in the late 1980's and early 1990's.  During the examination, the Veteran reported that he also experienced neck pain following the apparent fall from the truck during service.  The diagnosis was cervical spondylosis with multilevel degenerative disc disease, mild canal stenosis, and foraminal narrowing.

In April 2014, a VA examiner reviewed the evidence of record, including the Veteran's STRs, and opined that it is less likely than not that a current cervical spine disability is related to service.  The examiner explained that although the Veteran sought treatment for back pain during service, his STRs showed no reports 
of neck pain or documentation of trauma to the neck, and x-rays conducted in August 1989 and August 1996 revealed a normal cervical spine.

The Board finds the April 2014 opinion of the VA examiner to be highly probative and persuasive, as it is based on a review of the evidence of record, including the Veteran's statements regarding the mechanism of injury, and is supported with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake,   22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Although the Veteran reported injuring his neck after falling from a truck during service, his statements are not consistent with the evidence of record and are not persuasive.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing credibility, VA may consider inconsistent statements and consistency   with other evidence of record).  Notably, the March 1988 STR indicates that            the Veteran reported straining his back in the motor pool and stating that he was missing a disc.  The record shows no mention of falling off of a two-and-a-half ton truck or complaints of neck pain.  The Board finds the contemporaneous evidence of record to be of significantly greater probative value than statements made to VA for purposes of seeking compensation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

To the extent that the Veteran claims that he experienced continuous neck pain since service, such assertions are not consistent with the evidence of record.  The record is silent as to complaints of or treatment for neck pain for approximately 17 years after the Veteran's discharge from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Additionally, the record shows treatment for numerous conditions during this time, including back pain, but there is no mention of neck pain.  See AZ, 731 F.3d at 1315.  Accordingly, the Board assigns no probative value to the Veteran's assertions.

Although the Veteran believes that a current cervical spine disability is related service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology   of spine disorders are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of    a current cervical spine disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible and probative evidence is against the claim, and service connection for a cervical spine disability is denied. 

Increased Rating for IVDS with Thoracolumbar Strain

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones,        joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).  

The Veteran's IVDS with thoracolumbar strain has been assigned a 10 percent disability rating pursuant to the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or where the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour;  or where there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or where the combined range of motion   of the thoracolumbar spine is not greater than 120 degrees; or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).  

The General Rating Formula provides further guidance in rating diseases or   injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Id. at Note (1).

Alternatively, IVDS can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula) or the General Rating Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id. at Note (6).  

Pursuant to the IVDS Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least    two weeks, but less than four weeks, during the past 12 months.  Id.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  Id.  A maximum   60 percent rating is warranted for incapacitating episodes having a total duration     of at least six weeks during the past 12 months.  Id.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1).

The Veteran underwent a VA back examination in March 2014, during which he reported near-constant interscapular mid-back pain and low lumbar pain, mostly on the left side.  He stated that his pain worsened with prolonged sitting, but not with stairs or on the job.  The Veteran denied any incapacitating episodes, flare-ups, or missed work due to his back disability.  He reported wearing a Velcro corset daily at work, frequent use of heat or cold packs, and massages.  He also reported treatment with non-flouroscopic injections in the thoracic spine level and physical therap.          A physical examination revealed mild midline spine tenderness at T4-8 and L2-5, muscle tenderness without spasm at both mid thoracic paraspinal muscles, and no lumbar/sciatic soft tissue tenderness. There was evidence of tenderness and muscle spasm causing decreased lumbar lordosis while standing upright.  Otherwise, the Veteran's muscle spasm did not result in abnormal gait or abnormal spinal contour, and there was no evidence of guarding of the thoracolumbar spine, thoracic vertebral fracture with loss of 50 percent of height, or any other significant diagnostic findings.  X-rays revealed no bone or joint abnormality, and there was no change from the Veteran's previous examination.  Range of motion testing revealed forward flexion    to 90 degrees or greater, extension to 20 degrees, right lateral flexion to 30 degrees or greater, left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 20 degrees.  There was no additional limitation due to pain.  After three repetitions, flexion was limited to 70 degrees, and extension was limited to 15 degrees.  Otherwise, there was no additional limitation of motion upon repetitive use.  The examiner indicated that the Veteran exhibited functional loss in the form of less movement than normal and pain on movement.  It was noted that the Veteran's back disability did not affect his ability to work. 

Lower extremity muscle strength was normal bilaterally, and there was no evidence  of muscle atrophy.  Deep tendon reflexes were hyperactive without clonus in both knees, but normal in both ankles.  A sensory examination was normal for both lower extremities, and a straight leg raising test was negative on both sides.  The examiner indicated that the Veteran exhibited moderate intermittent left lower extremity pain.  Otherwise, there was no evidence of paresthesias, dysesthesias, numbness, or constant pain in either lower extremity.  The examiner diagnosed with the Veteran with mild left lower extremity radiculopathy involving the sciatic nerve and indicated that there was no evidence of right lower extremity radiculopathy or any other neurologic abnormalities.  

VA treatment records dated February 2015 and August 2015 show complaints of ongoing back pain, for which the Veteran was prescribed pain medication, muscle relaxers, physical therapy, and a transcutaneous electrical nerve stimulation (TENS) unit.

After review of the evidence of record, the Board finds that a rating of 20 percent    is warranted for the Veteran's IVDS with thoracolumbar strain.  The March 2014 VA examination revealed muscle spasm resulting in decreased lumbar lordosis.  Resolving any doubt in favor of the Veteran, the Board finds that the Veteran's disability picture more nearly approximates muscle spasm severe enough to result in abnormal spinal contour, such as reversed lordosis.  See 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates        the criteria required for that rating).  

The Board finds that a rating in excess of 20 is not warranted at any point during      the period under review.  The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain upon prolonged sitting.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Forward flexion of the thoracolumbar spine limited to 30 degrees or less has not been shown such that a higher rating would be warranted, even after consideration of pain and the other symptoms described in DeLuca.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that the provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).  The Board notes that flexion was limited to 70 degrees after repetition, and there is no objective evidence of ankylosis of the spine    at any time during the claim period.  Thus, a higher evaluation is not warranted.

In order for a higher rating to be warranted under the IVDS Formula, the evidence of record must demonstrate incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  See 38 C.F.R. § 4.71a.  A review of the record reveals no evidence of incapacitating episodes requiring prescribed bed rest and treatment by a physician.  Accordingly, a rating in excess of 20 percent is not warranted under the IVDS Formula.  See 38 C.F.R. § 4.71a, IVDS Formula, Note (1).  

The Board has also considered whether a separate rating is warranted for an associated neurological disorder.  However, the Veteran's left lower extremity radiculopathy is already separately rated, and the evidence of record shows no       other sensory or motor deficits or any other neurologic abnormalities found on neurological testing.  Thus, a separate rating for a neurological disability is not warranted.  

Additionally, neither the Veteran nor his representative has raised the issue of entitlement to referral for an extraschedular rating for his service-connected back disability, either alone or in conjunction with other service-connected disabilities, nor has such been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran has not asserted, and the record does not reflect, that he is rendered unemployable due to his service-connected back disability.  Indeed, the VA examiner indicated that the Veteran's service-connected back disability did not affect his ability to work, and the Veteran denied missing work due to his back disability.  Thus, a claim of entitlement to TDIU has not been raised as part of the Veteran's increased rating claim.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of that already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for migraine headaches is not reopened, and that appeal is denied.

Service connection for a cervical spine disability is denied.

A rating of 20 percent for IVDS with thoracolumbar strain is granted, subject to       the laws and regulations governing the payment of VA monetary benefits.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


